Citation Nr: 0927598	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease to include hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus with bilateral loss of feeling in the lower 
extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
January 1973 to December 1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, that 
having been accomplished, it now returns to the Board for 
appellate review.


FINDINGS OF FACT

1.  A February 1988 RO decision denied the appellant's claim 
for entitlement to service connection for a back condition; 
arteriosclerotic heart disease, to include hypertension; and 
diabetes mellitus with bilateral loss of feeling in lower 
extremities. 

2.  Evidence associated with the claims file after the last 
final denial in February 1988 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.


CONCLUSIONS OF LAW

1.  The February 1988 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since February 1988 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for a back condition is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Evidence received since February 1988 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for arteriosclerotic heart disease, to 
include hypertension, is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Evidence received since February 1988 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for diabetes mellitus with bilateral loss 
of feeling in the lower extremities is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
After careful review of the claims file, the Board finds that 
the letters dated in February 2002 and July 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2008 letter 
provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the July 2008 letter provided this notice to the 
Veteran.

The Board observes that the February 2002 letter was sent to 
the Veteran prior to the June 2002 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess and 
Kent, however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. 
§ 3.159(b) (2008), Kent, supra, and Dingess, supra, and after 
the notice was provided the case was readjudicated and a May 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  There is no duty 
to provide an examination until after a claim has been 
reopened.  
Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the Veteran's current claims are for 
entitlement to service connection for a back condition; 
arteriosclerotic heart disease, to include hypertension; and 
diabetes mellitus with bilateral loss of feeling in the lower 
extremities.  These claims are based upon the same factual 
basis as his original claims of entitlement to service 
connection for a back condition; arteriosclerotic heart 
disease, to include hypertension; and diabetes mellitus with 
bilateral loss of feeling in the lower extremities; which 
were denied, initially, in a February 1988 RO decision.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claims of entitlement to service 
connection for a back condition; arteriosclerotic heart 
disease, to include hypertension; and diabetes mellitus with 
bilateral loss of feeling in the lower extremities was denied 
by RO rating decision dated February 1988.  At the time of 
the prior final denial in this matter, the evidence under 
consideration consisted of the Veteran's service treatment 
records, and an October 1987 Compensation and Pension (C&P) 
Examination.  The February 1988 rating decision indicated 
that the basis for the RO's denial was that the Veteran had 
no evidence of any incident, disease, or injury pertaining to 
his claimed conditions during his period of active service.  
The Veteran did not timely appeal this decision; therefore, 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

In January 2002, the Veteran filed to reopen his claims for 
entitlement to service connection for a back condition; 
arteriosclerotic heart disease, to include hypertension; and 
diabetes mellitus with bilateral loss of feeling in the lower 
extremities.  A June 2002 RO rating decision denied the 
Veteran's application to reopen due to lack of new and 
material evidence.  The Veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  New 
evidence received since the October 2002 rating decision 
includes private treatment records dating from March 1987 to 
November 2005, VA treatment records dating March 2002 to 
March 2009 and various statements in support of the Veteran's 
claim. 

The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

The Board acknowledges that new medical evidence was obtained 
in regards to the Veteran's claims for a back condition; 
arteriosclerotic heart disease, to include hypertension; and 
diabetes mellitus with bilateral loss of feeling in the lower 
extremities.  The RO obtained private treatment reports 
dating from March 1987 to November 2005 which note diagnoses 
of hypertension and diabetes mellitus.  Additionally, there 
are VA treatment records that also indicate current diagnoses 
of diabetes mellitus and hypertension.  The VA treatment 
records also note complaints of back pain.  In addition to 
the medical evidence, there are various letters from the 
Veteran supporting his claim.  The Board finds that this 
evidence is new as it has not been previously considered.  
However, as will be explained below, the evidence, while new, 
is not material.  

With respect to the basis for the February 1988 RO denial, 
the Board observes that none of the newly submitted evidence 
demonstrates that the Veteran's claimed disabilities were 
incurred during active duty.  The service treatment records 
contain no diagnosis of hypertension or diabetes mellitus or 
any complaints of a back condition.  Therefore any new 
evidence produced would have to demonstrate the existence of 
an incident, injury or disease related to his current 
diagnosis.  As the new evidence produced shows current 
diagnoses, but no evidence that a back condtion; 
arteriosclerotic heart disease, to include hypertension; or 
diabetes mellitus with bilateral loss of feeling in the lower 
extremities were incurred in or aggravated by active duty 
service, the Board finds that the new evidence provided by 
the Veteran does not meet the above requirement and therefore 
cannot be considered material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claims, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the February 1988 RO decision demonstrates that 
the Veteran's claimed back condition; arteriosclerotic heart 
disease, to include hypertension; or diabetes mellitus with 
bilateral loss of feeling in the lower extremities was 
incurred in or aggravated by his military service.  Since 
none of this newly submitted evidence pertains to the reasons 
for the prior denial nor raises the reasonable possibility of 
substantiating the Veteran's underlying claims, his request 
to reopen the previously disallowed claims of entitlement to 
service connection for a back condition; arteriosclerotic 
heart disease, to include hypertension; and diabetes mellitus 
with bilateral loss of feeling in the lower extremities are 
denied.  38 C.F.R. § 3.156(a).





ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a back condition is 
denied.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for arteriosclerotic 
heart disease to include hypertension is denied.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for diabetes mellitus 
with bilateral loss of feeling in the lower extremities is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


